Citation Nr: 0020395	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as a "nervous condition".

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a seizure disorder 
and a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for seizures and the residuals of a 
cerebrovascular accident.  By that decision, the RO also 
determined that the veteran had failed to submit new and 
material evidence to reopen claims of entitlement to service 
connection for a "nervous condition" and for PTSD.


REMAND

As noted above, the veteran is seeking to reopen previously 
denied claims of entitlement to service connection for a 
"nervous condition" and for PTSD.  He essentially contends 
that both of these disabilities are related to an incident 
in-service, in which he was discovered by another soldier in 
an upset state of mind with an ax in his hand.  More 
specifically, the veteran contends that he was driven to a 
nervous breakdown in service by the pressures of military 
life, including treatment he received from his sergeant.   

The Board has reviewed the evidence of record.  For the 
reasons and bases set forth below, the Board finds that 
additional development is warranted before these claims can 
be properly adjudicated.

VA, in certain circumstances, may be obligated to advise the 
veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
advised the veteran of the evidence necessary to be submitted 
in connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as in 
this case, where new and material evidence is needed to 
reopen a previously denied claim for VA benefits.  The Court 
in Graves held that "when a veteran has made an application 
to reopen a claim and the Secretary is on notice of evidence 
which may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is 'necessary to complete the application.'" 
Graves, 8 Vet. App at 525.

The Board is of the opinion that the facts of this case are 
similar to those in Graves, as VA has been placed on notice 
of the existence of evidence that may be relevant to the 
veteran's claims.  In particular, the Board notes that in 
February 1986, the veteran's sister submitted a statement in 
which she reported that the veteran had received treatment 
from a private psychiatrist in Jackson, Mississippi in 1965 
and/or 1966.  She further reported that the veteran received 
treatment at Whitfield State Hospital in Jackson in 1966 or 
1967, and from another private psychiatrist in Oakland, 
California in 1969 or 1970.  She also reported that he had 
received treatment at the Federal Psychiatric Unit in 
Springfield, Missouri in 1976 and from the psychiatric ward 
of the East Mississippi State Hospital in Meridian, 
Mississippi in June 1985.  In addition, in a statement 
submitted in January 1991, the veteran also reported that he 
had received treatment at these same facilities.

Because VA has been placed on notice of the possible 
existence of information relevant to the veteran's claims, VA 
has the duty to advise the veteran of the necessity to obtain 
these records.  See Graves, 8 Vet. App. at 524-25; Robinette, 
8 Vet. App. at 78.  The Board can find no indication that the 
veteran has been so advised.  Therefore, the Board finds that 
a remand is appropriate, so the RO can inform the veteran of 
the need to submit the above-mentioned treatment records.

The Board also notes that the veteran has asserted on several 
occasions in the past that his service medical records are 
incomplete.  Specifically, he has asserted that they do not 
contain records of treatment from when he was allegedly 
hospitalized for psychiatric problems at both Fort Polk, 
Louisiana and Fort Hamilton, New York, and while he was 
stationed in Germany.  More recently, in an Informal Brief 
submitted in June 2000, the veteran's accredited 
representative reiterated the veteran's contention that his 
service medical records are incomplete because they do not 
contain his in-service hospital clinical records. 

Therefore, because the veteran has asserted that there are 
additional service medical records not associated with the 
claims folder, and because it does not appear that any 
additional attempts have been made to obtain these records 
since the RO's initial request for service medical records in 
1965, the Board believes that a remand is appropriate, in 
order to determine whether there are in fact any additional 
service medical records available that may be pertinent to 
the veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990); see also Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999) [alluding to a possible heightened duty by VA "to 
obtain records regarding medical history from Federal 
departments or agencies, pursuant to 38 U.S.C.A. § 5106."]

As discussed above, the veteran is also seeking entitlement 
to service connection for a seizure disorder and a 
cerebrovascular accident.  While the veteran contentions are 
somewhat unclear in regard to these claims, he appears to be 
asserting that his seizure disorder and cerebrovascular 
accident are in some way related to either his claimed 
psychiatric problems or to the events in service that led to 
his claimed psychiatric problems.  In particular, the Board 
notes a June 1998 statement in which the veteran indicated 
that the incident during service in which he was found with 
an ax in his hands actually occurred during one of his 
seizures.  Therefore, because the veteran appears to be 
asserting that his seizure disorder and cerebrovascular 
accident are in someway related to his claimed psychiatric 
problems, the Board believes the issue of entitlement to 
service connection for a seizure disorder and cerebrovascular 
accident to be inextricably intertwined with the issues of 
whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for a 
nervous disorder and for PTSD.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Accordingly, this case is remand for the following actions:

1.  The RO should ensure that the 
veteran's complete service medical 
records have been obtained and associated 
with the claims folder.  In particular, 
the RO should determine whether there are 
any additional service medical records 
available pertaining to in-service 
hospitalizations at the U.S. Army 
Hospitals at Fort Polk and Fort Hamilton, 
or in Germany that are not currently 
associated with the claims folder.

2.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed psychiatric 
disabilities since January 1965.  In 
particular, the veteran should be asked 
to identify the psychiatrists who treated 
him in Jackson, Mississippi in 1965 or 
1966, and in Oakland, California in 1969 
or 1970.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records referred to by the 
veteran which have not been previously 
obtained.  In addition to the private 
psychiatrists specified above, the RO 
should obtain copies of all available 
treatment records from the Whitfield 
State Hospital in Jackson, Mississippi in 
1966 and 1967; from the Federal 
Psychiatric Unit in Springfield, Missouri 
in 1976; and from the psychiatric ward of 
the East Mississippi State Hospital in 
Meridian, Mississippi in June 1985.  Any 
records so obtained should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
issues on appeal.  Additional evidentiary 
development may be undertaken, if deemed 
to be appropriate by the RO.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



